      Case 9:19-cv-00102-DWM Document 15 Filed 08/26/19 Page 1 of 25
Kristine M. Akland
AKLAND LAW FIRM, PLLC
PO Box 7274
Missoula, MT 59807
(406) 544-9863
aklandlawfirm@gmail.com

Rebecca K. Smith
PUBLIC INTEREST DEFENSE CENTER, PC
P.O. Box 7584
Missoula, MT 59807
(406) 531-8133
publicdefense@gmail.com

Timothy M. Bechtold
BECHTOLD LAW FIRM, PLLC
P.O. Box 7051
Missoula, MT 59807
(406) 721-1435
tim@bechtoldlaw.net
Attorneys for Plaintiffs

            IN THE UNITED STATES DISTRICT COURT
      FOR THE DISTRICT OF MONTANA, MISSOULA DIVISION

ALLIANCE FOR THE WILD
ROCKIES and NATIVE                      CV-2019-92-M-DWM
ECOSYSTEMS COUNCIL                      CV-2019-102-M-DWM

           Plaintiffs,
vs.                                     FIRST AMENDED COMPLAINT
                                        FOR INJUNCTIVE
LEANNE MARTEN, Regional Forester        AND DECLARATORY RELIEF
of Region One of the U.S. Forest        FOR WILLOW CREEK PROJECT
Service, UNITED STATES FOREST
SERVICE, and UNITED STATES
FISH & WILDLIFE SERVICE,

           Defendants.



                                    1
         Case 9:19-cv-00102-DWM Document 15 Filed 08/26/19 Page 2 of 25



     I. INTRODUCTION

1.    This is a civil action for judicial review under the citizen suit provision of

      the Endangered Species Act and the Administrative Procedure Act which

      stems from the U.S. Forest Service’s (Forest Service)and U.S. Fish and

      Wildlife Service’s (FWS) authorizations, analyses, and lack thereof on the

      Helena National Forest (Forest) related to and regarding the Decision

      Memorandum and Categorical Exclusion for the Willow Creek Vegetation

      Management Project (Project).

2.    Plaintiffs Alliance for the Wild Rockies and Native Ecosystem Council

      attest that the decisions approving the challenged authorizations, analyses,

      and lack thereof are arbitrary and capricious, an abuse of discretion, and/or

      otherwise not in accordance with law.

3.    Defendants’ actions or omissions violate the National Environmental

      Policy Act (NEPA), 42 U.S.C. §§ 4331 et seq., the National Forest

      Management Act (NFMA), 16 U.S.C. § 1600 et seq., the Endangered

      Species Act (ESA), 16 U.S.C. § 1531 et seq., and the Administrative

      Procedure Act (APA), 5 U.S.C. §§ 701 et seq.

4.    Plaintiffs request that the Court set aside the Project pursuant to 5 U.S.C.

      §706(2)(A) and 16 U.S.C. §1540(g) and enjoin implementation of the

      Project.



                                              2
        Case 9:19-cv-00102-DWM Document 15 Filed 08/26/19 Page 3 of 25



5.   Plaintiffs seek a declaratory judgment, injunctive relief, the award of costs

     and expenses of suit, including attorney and expert witness fees pursuant

     to the Equal Access to Justice Act, 28 U.S.C. §2412, and the Endangered

     Species Act, 16 U.S.C. §1540(g)(4), and such other relief this Court

     deems just and proper.

                            II.       JURISDICTION

6.   This action arises under the laws of the United States and involves the

     United States as a Defendant. Therefore, this Court has subject matter

     jurisdiction over the claims specified in this Complaint pursuant to 28

     U.S.C. §§1331, 1346.

7.   An actual controversy exists between Plaintiffs and Defendants.

     Plaintiffs’ members use and enjoy the Helena National Forest for hiking,

     fishing, hunting, camping, photographing scenery and wildlife, and

     engaging in other vocational, scientific, spiritual, and recreational

     activities. Plaintiffs’ members intend to continue to use and enjoy the area

     frequently and on an ongoing basis in the future.

8.   The aesthetic, recreational, scientific, spiritual, and educational interests of

     Plaintiffs’ members have been and will be adversely affected and

     irreparably injured if Defendants implement the Project. These are actual,

     concrete injuries caused by Defendants’ failure to comply with mandatory



                                             3
         Case 9:19-cv-00102-DWM Document 15 Filed 08/26/19 Page 4 of 25



      duties under NEPA, NFMA, ESA, and the APA. The requested relief would

      redress these injuries and this Court has the authority to grant Plaintiffs’

      requested relief under 28 U.S.C. §§2201 & 2202, and 5 U.S.C. §§705 &

      706.

9.    Plaintiffs sent a notice of intent to sue under the ESA on June 14, 2019.

      Thus, Plaintiffs have complied with the 60 day notice requirement for

      claims under the ESA and this Court has jurisdiction to review Plaintiffs’

      ESA claims.

10.   Plaintiffs submitted timely written comments concerning the Project in

      the available administrative review process, thus they have exhausted

      administrative remedies. Therefore, the Court has jurisdiction to review

      Plaintiffs’ APA claims.

                                  III.      VENUE

11.   Venue in this case is proper under 28 U.S.C. §1391(e) and LR 3.3(a)(1).

      Defendant Marten resides within the Missoula Division of the United

      States District Court for the District of Montana.

                                   IV.      PARTIES

12.   Plaintiff NATIVE ECOSYSTEMS COUNCIL is a non-profit Montana

      corporation with its principal place of business in Three Forks, Montana.

      Native Ecosystems Council is dedicated to the conservation of natural



                                              4
         Case 9:19-cv-00102-DWM Document 15 Filed 08/26/19 Page 5 of 25



      resources on public lands in the Northern Rockies. Its members use and will

      continue to use the Helena National Forest for work and for outdoor

      recreation of all kinds, including fishing, hunting, hiking, horseback riding,

      and cross-country skiing. The Forest Service's unlawful actions adversely

      affect Native Ecosystems Council’s organizational interests, as well as its

      members’ use and enjoyment of the Helena National Forest, including the

      Project Area. Native Ecosystems Council brings this action on its own

      behalf and on behalf of its adversely affected members.

13.   Plaintiff ALLIANCE FOR THE WILD ROCKIES is a tax-exempt, non-

      profit public interest organization dedicated to the protection and

      preservation of the native biodiversity of the Northern Rockies Bioregion,

      its native plant, fish, and animal life, and its naturally functioning

      ecosystems. Its registered office is located in Missoula, Montana. The

      Alliance has over 2,000 individual members, many of whom are located in

      Montana. Members of the Alliance observe, enjoy, and appreciate

      Montana’s native wildlife, water quality, and terrestrial habitat quality, and

      expect to continue to do so in the future, including in the Project Area in

      the Helena National Forest. Alliance’s members’ professional and

      recreational activities are directly affected by Defendants’ failure to

      perform their lawful duty to protect and conserve these ecosystems as set



                                              5
         Case 9:19-cv-00102-DWM Document 15 Filed 08/26/19 Page 6 of 25



      forth below. Alliance for the Wild Rockies brings this action on its own

      behalf and on behalf of its adversely affected members

14.   Defendant LEANNE MARTEN is the Regional Forester for the Northern

      Region/Region One of the U.S. Forest Service, and in that capacity is

      charged with ultimate responsibility for ensuring that decisions made at each

      National Forest in the Northern Region, including the Helena National

      Forest, are consistent with applicable laws, regulations, and official policies

      and procedures.

15.   Defendant UNITED STATES FISH & WILDLIFE SERVICE (FWS) is an

      administrative agency within the U.S. Department of Interior, and is

      responsible for conservation and recovery of terrestrial wildlife species

      listed under the Endangered Species Act.

16.   Defendant UNITED STATES FOREST SERVICE (Forest Service) is an

      administrative agency within the U.S. Department of Agriculture, and is

      responsible for the lawful management of our National Forests, including

      the Helena National Forest.

                        V.       FACTUAL ALLEGATIONS

17.   The Forest Service signed the Decision Memorandum (Decision Memo)

      authorizing the Willow Creek Project on May 29, 2019.

18.   The Project Area is located in the Blackfoot River drainage on the north



                                             6
         Case 9:19-cv-00102-DWM Document 15 Filed 08/26/19 Page 7 of 25



      and Nevada Creek drainage on the south, approximately five miles

      southwest of Lincoln, Montana.

19.   The Project Area lies entirely within the Helena National Forest. Id.

20.   The Project activities are proposed on approximately 2,140 acres within

      the Project Area, which is 10,181 acres.

21.   The Project Area is immediately adjacent to the Nevada Mountain and

      Ogden Mountain IRAs.

22.   Logging units within the Project Area are adjacent to the border of the

      Nevada Mountain IRA and are in unroaded areas.

23.   The Project was approved as part of an “insect and disease treatment

      program” in accordance with Healthy Forest Restoration Act [HFRA]. 16

      U.S.C. § 6591 et seq. as amended by Section 8204 of the 2014 Farm Bill.

24.   The Project was categorically excluded from NEPA pursuant to 16 U.S.C.

      § 6591b(a), which provides that certain projects may be categorically

      excluded from NEPA’s requirement that agencies prepare an

      Environmental Impact Statement for “major Federal actions significantly

      affecting the quality of the human environment.”

25.   16 U.S.C. §6591a and 16 U.S.C. §6591b were enacted as part of the Farm

      Bill, which creates a Categorical Exclusion (CE) from NEPA (“Farm Bill

      CE”).



                                            7
         Case 9:19-cv-00102-DWM Document 15 Filed 08/26/19 Page 8 of 25



26.   16 U.S.C. §6591a, titled, “Designation of treatment areas,” provides the

      Chief of the Forest Service with mechanisms for designating “landscape-

      scale areas” to address tree mortality from insects or disease in national

      forests. 16 U.S.C. §6591a(b).

27.   In the designated treatment areas, the Forest Service can “carry out priority

      projects . . . to reduce the risk or extent of, or increase the resilience to,

      insect or disease infestation in the areas.” 16 U.S.C. §6591a(d)(1).

28.   Projects may qualify for a NEPA categorical exclusion under the Farm Bill

      if they meet certain provisions of 16 U.S.C. §6591b.

29.   After the request of Montana Governor Steve Bullock to designate a

      portion of Montana’s forests under the Farm Bill, Forest Service Chief

      Thomas Tidwell designated 4,955,159 acres as “threatened landscapes” in

      Montana (Designation).

30.   No NEPA analysis was conducted prior to the Forest Service Designation

      of 4,955,159 Montana acres as “threatened landscapes.”

31.   The Project Area is part of that Designation.

32.   The Project was subject to scoping and public notice.

33.   The Forest Service has determined that “Scoping is required for all Forest

      Service proposed actions, including those that would appear to be

      categorically excluded . . . Scoping is important to discover information



                                               8
         Case 9:19-cv-00102-DWM Document 15 Filed 08/26/19 Page 9 of 25



      that could point to the need for an EA or EIS versus a CE. Scoping is the

      means to identify the presence or absence of any extraordinary

      circumstances that would warrant further documentation in an EA or EIS.

      Scoping should also reveal any past, present, or reasonably foreseeable

      future actions with the potential to create uncertainty over the significance

      of cumulative effects.” FSH §1909.15, Ch. 31.3.

34.   Projects under the Farm Bill CE may be carried out in accordance with

      sections 6514, 6515, and 6516 of HFRA (16 U.S.C. § 6501 et seq.) 16

      U.S.C. §6591a(d)(3).

35.   HFRA §6514 notes: “Except as otherwise provided in this subchapter, the

      Secretary shall conduct authorized hazardous fuel reduction projects in

      accordance with (1) the National Environmental Policy Act of 1969 [42

      U.S.C. 4321 et seq.] . . . .” 16 U.S.C. §6514(a)(1).

36.   The Scoping Notice states, “In initial review of the proposal with

      applicable design features and mitigation, it appears the project would not

      have extraordinary circumstances which would warrant further analysis

      and documentation in an environmental assessment or environmental

      impact statement.”

37.   The Forest Service predetermined the Project would be categorically

      excluded prior to determining whether the Project’s impacts were



                                             9
        Case 9:19-cv-00102-DWM Document 15 Filed 08/26/19 Page 10 of 25



      insignificant.

38.   The Decision Memo states, at page 14, “The project with applicable design

      features and mitigation, has had additional review for and was

      determined to not have extraordinary circumstances as defined at 36 CFR

      220.6(b); which could warrant further analysis and documentation in an

      environmental assessment or environmental impact statement.”

39.   The Decision Memo states, at page 13, “In review of the project case file,

      resource specialist information and documentation I have determined there

      is no uncertainty of past management activity impacting cumulative effects

      or additionally does not have a level of extraordinary circumstances that

      would warrant further documentation in an Environmental Assessment or

      Environmental Impact Statement.

40.   FWS considers the management of roads to be one of the most important

      variables in managing grizzly bear habitat.

41.   The presence of roads in grizzly bear habitat negatively impacts the

      survival of grizzly bears. The presence of road and associated human

      activities negatively impact grizzly bears by displacing them from

      important habitats and lowering their survival rates during the non-denning

      season.

42.   The Forest Service acknowledged this threat in 1995 by amending the



                                           10
        Case 9:19-cv-00102-DWM Document 15 Filed 08/26/19 Page 11 of 25



      Helena Forest Plan with Amendment 19, which set specific limits on the

      density of roads in grizzly bear habitat.

43.   Amendment 19 also required that the first 200 to 600 feet of roads had to

      be treated to preclude use as a motorized or non-motorized travel way in

      order to count as reclaimed to meet the density standards of Amendment

      19.

44.   Amendment 19 required that the reclaimed roads could “no longer function

      as a road again.”

45.   Even the presence of closed roads in grizzly bear habitat negatively

      impacts the survival of grizzly bears.

46.   In December 2018, the Forest Service amended the Helena National Forest

      Plan with amendments to incorporate habitat management direction for the

      Northern Continental Divide Ecosystem grizzly bear population.

47.   The December 2018 amendments added a “Zone 1” area to grizzly bear

      management on the Helena National Forest.

48.   Grizzly bears are present in the Willow Creek Project area.

49.   The Willow Creek Project is located in Zone 1.

50.   Pursuant to NCDE-DC-WL-02, grizzly bear habitat in Zone 1 “contributes

      to sustaining the recovery of the grizzly bear population in the NCDE and

      contributes to connectivity with neighboring grizzly bear recovery zones.”



                                               11
         Case 9:19-cv-00102-DWM Document 15 Filed 08/26/19 Page 12 of 25



51.   The December 2018 amendment NCDE-HNF Zone 1-STD-01 provides

      that in Zone 1, “there shall be no net increase above the baseline in density

      of motorized routes (roads and trails) open to public motorized use during

      the non-denning season on NFS lands. Open motorized route density is

      calculated by dividing the total miles of open motorized routes on NFS

      lands in zone 1 by the total square miles of NFS land area in the same

      area.”

52.   NCDE-HNF Zone 1-STD-01 does not apply to “motorized use by agency

      personnel or others authorized by the appropriate agency personnel.”

53.   NCDE-HNF Zone 1-STD-01 does not apply to temporary roads.

54.   NCDE-HNF Zone 1-STD-01 does not apply to updated or improved road

      data without an actual change on the ground.

55.   NCDE-HNF Zone 1-STD-01 does not apply to motorized use for mining

      or oil and gas activities.

56.   A “temporary road” is a road “necessary for emergency operations or

      authorized by contract, permit, lease, or other written authorization that is

      not a forest road and that is not included in a forest transportation atlas (36

      CFR §212.1). In the Northern Continental Divide Ecosystem primary

      conservation area, temporary roads will meet the definition of impassable

      when no longer needed.”



                                             12
        Case 9:19-cv-00102-DWM Document 15 Filed 08/26/19 Page 13 of 25



57.   An “impassable” road is a road “that has been treated in such a manner that

      the road is blocked and there is little resource risk if road maintenance is

      not performed on a regular basis (self-maintaining). These roads are not

      counted in the total motorized route density as long as the road (generally

      the first 50 to 300 feet) has been treated to make it inaccessible to wheeled

      motorized vehicles during the non-denning season.”

58.   “Roads may become impassable due to a variety of causes, including but

      not limited to one or more of the following: natural vegetation growth,

      road entrance obliteration, scarified ground, fallen trees, boulders, or

      culvert or bridge removal.”

59.   As a practical matter, human use is unlikely to dissipate on roads deemed

      “impassable” under the December, 2018 amendments. The amendments

      seek only to hinder wheeled motorized users, not non-motorized users.

60.   Access by other than wheeled motorized vehicles can also affect grizzly

      bear habitat security, especially if non-motorized users—including hikers,

      hunters, and mountain bikers—have easy access to areas that were

      previously remote from human disturbance.

61.   There is no requirement for temporary roads to be reclaimed or made

      impassable in Zone 1 grizzly bear habitat on the Helena National Forest.

62.   The December, 2018 amendments allow new road construction without



                                             13
        Case 9:19-cv-00102-DWM Document 15 Filed 08/26/19 Page 14 of 25



      requiring the Forest Service to decommission or obliterate existing roads.

63.   Under the Blackfeet Travel Plan, “Decommissioning a road means

      physically deconstructing it and/or administratively removing it from the

      Forest Service transportation system. It can be accomplished with actual

      on-the-ground road work, or it can be accomplished with just an

      administrative change to the road’s status on the transportation system. . . .

      If no hydrologic problems or risks of mass failure are present, and/or the

      road is grown in to the point that use is not possible, decommissioning may

      entail barricading the road to restrict motorized access and removing its

      status as a classified road from the transportation system. In some cases, a

      barrier may not even be necessary.”

64.   Forest Service has moved away from a policy position ––

      Amendment 19 –– that it has stated is the best available science and is

      necessary for the conservation and recovery of grizzly bears. The Forest

      Service has instead adopted the December, 2018 amendments with plan

      components that are not based on the best available science

      because they eschew necessary restrictions on road densities without

      explaining why the Forest Service has made this policy decision.

65.   The impact this changed management direction will have on grizzly bears

      is not analyzed in the Biological Assessment or Biological Opinion.



                                            14
        Case 9:19-cv-00102-DWM Document 15 Filed 08/26/19 Page 15 of 25



66.   The Biological Opinion for the amendments relies on the assumption that

      the population of grizzly bears was increasing.

67.   The Biological Opinion for the amendments does not consider the status of

      grizzly bears throughout the contiguous United States, or the importance of

      connectivity of various sub-populations, or how weakened road density

      standards affect the ability of grizzly bears in the Helena National Forest to

      serve as a source population for the rest of the contiguous United States.

68.   The Biological Opinion for the amendments does not take into account the

      changes in food sources or food availability for grizzly bears in the Helena

      National Forest or Northern Continental Divide Ecosystem since 2011.

69.   The Biological Opinion for the amendments does not take into account

      climate change impacts for grizzly bears in the Helena National Forest or

      Northern Continental Divide Ecosystem since 2011.

70.   The Biological Opinion for the amendments incidental take statement does

      not include a quantifiable take limit for effects to grizzly bears from road

      management.

71.   Canada lynx is a feline adapted to walking on snow.

72.   In Montana, snowshoe hares account for approximately 96% of biomass in

      the lynx diet.

73.   The primary food source for lynx in the Project Area is snowshoe hare.



                                            15
        Case 9:19-cv-00102-DWM Document 15 Filed 08/26/19 Page 16 of 25



74.   Lynx winter habitat is different than, and more limiting, than snowshoe

      hare winter habitat.

75.   Lynx populations are declining in Montana.

76.   Lynx populations are declining on the Helena National Forest.

77.   The Project Area is designated lynx critical habitat.

78.   Any Forest Service project in designated critical habitat is required to

      contribute to the recovery of the species, not just the continued survival of

      the species.

79.   Climate change is a threat to the continued existence of lynx on the Helena

      National Forest.

80.   The presence of roads on the landscape is a threat to the continued

      existence of lynx on the Helena National Forest and is detrimental to the

      recovery of the species.

                         VI.       CLAIMS FOR RELIEF

                                       COUNT 1

      The Forest Service failed to analyze cumulative impacts of the Project,
                               in violation of NEPA.


81.   All previous paragraphs are incorporated by reference.

82.   NEPA requires the Forest Service address cumulative effects of its

      proposed action.



                                            16
        Case 9:19-cv-00102-DWM Document 15 Filed 08/26/19 Page 17 of 25



83.   Categorical exclusions are actions which do not individually or

      cumulatively have a significant effect on the human environment and

      which have been found to have no such effect in NEPA procedures

      adopted by a Federal agency.

84.   Before implementing a categorical exclusion from environmental review

      under NEPA, the agency must document that the action to be undertaken is

      insignificant, because the threshold question in a NEPA case is whether the

      proposed project will significantly affect the environment, thereby

      triggering the requirement for an environmental impact statement.

85.   Defendants made a determination to categorically exclude the Project

      during scoping and without determining whether the Project would have

      significant impacts.

86.   A determination of significance requires the agency to consider “[w]hether

      the action is related to other actions with individually insignificant but

      cumulatively significant impacts.” 40 C.F.R §1508.27(b)(7).

87.   The Forest Service failed to analyze cumulative impacts for the Project in

      violation of NEPA.

88.   The Forest Service was required to analyze the cumulative impacts of the

      Project prior to determining that the CE was the appropriate pathway to

      take but failed to do so here.



                                             17
        Case 9:19-cv-00102-DWM Document 15 Filed 08/26/19 Page 18 of 25



89.   The Forest Service’s failure to analyze cumulative impacts of the Project

      violates NEPA and the APA.

                                       COUNT 2

                   NEPA and 16 USC §6591a & §6591b Violations

90.   All previous paragraphs are incorporated by reference.

91.   The Willow Creek Project is designated a Categorical Exclusion under 16

      USC §6591a and 16 USC §6591b.

92.   In order to be designated under §6591b, a project must “decommission all

      temporary roads within three years and “establish” no permanent roads.

93.   The Willow Creek Project intends to build 3.7 miles of temporary roads,

      reconstruct 2.9 miles of temporary roads, recondition 5.2 miles of

      permanent roads, and reconstruct 14.4 miles of permanent roads.

94.   Post-project motorized access conditions are expected to comply with the

      Blackfoot Travel Plan.

95.   “Permanent road” is not defined by the Blackfoot Travel Plan or the

      HFRA.

96.   Pursuant to the Blackfoot Travel Plan, decommissioned roads can stay on

      the landscape without being obliterated. Motorized access to these roads

      can be restricted with use of an administrative closure, barriers, barricades,

      or vegetative growth.



                                            18
        Case 9:19-cv-00102-DWM Document 15 Filed 08/26/19 Page 19 of 25



97.   Administrative closures and barriers are not effective road closures to

      restrict motorized access, thus resulting in these purported temporary roads

      actually being permanent roads on the landscape.

98.   Because the Willow Creek Project will not actually remove the

      “temporary” roads from the landscape, it is not a project that qualifies for a

      categorical exclusion under 16 USC §6591a and 16 USC §6591b.

99.   Pursuant to 16 USC §6591a(e) and 16 USC §6591b(1)(A), projects

      designated under this section must maximize the retention of old growth

      and large trees.

100. The Forest Service has not designated a minimum diameter size for tree

      removal in the Willow Creek Project; therefore there is no basis for

      determining whether “large trees” will be retained on the landscape, and

      therefore arbitrary and capricious.

101. Because the Willow Creek Project does not have any process for retaining

      “large trees,” it is not a project that qualifies for a categorical exclusion

      under 16 USC §6591a and 16 USC §6591b.

102. The Willow Creek Project uses the Tri-County Regional Community

      Wildfire Protection Plan WUI designation as basis for the project’s

      qualification under §6591a and §6591b.

103. The Tri-County Regional Community Wildfire Protection Plan WUI



                                              19
        Case 9:19-cv-00102-DWM Document 15 Filed 08/26/19 Page 20 of 25



      designation is based on a population density of greater than 28 people per

      square mile, not 250 people per square mile.

104. HFRA requires that an at-risk community for purposes of designating

      wildland-urban interface areas is an interface community or “a group of

      homes and other structures with basic infrastructure and services (such as

      utilities and collectively maintained transportation routes) within or

      adjacent to Federal land.”

105. An interface community generally has three structures per acre and a

      population density of 250 or more people per square mile.

106. The development density in an intermix community ranges from structures

      very close together to one structure per 40 acres and a population density

      of 28-250 people per square mile.

107. The Tri-County WUI applies the intermix community for its WUI

      designation, not the interface designation.

108. The Tri-County WUI designation does not comport with the requirements

      of the HFRA, thus is not a proper basis for designation for a categorical

      exclusion under 16 USC §6591b.

109. Because the Willow Creek Project does not qualify for a categorical

      exclusion under 16 USC §6591a and 16 USC §6591b, the Forest Service

      violates NEPA.



                                            20
         Case 9:19-cv-00102-DWM Document 15 Filed 08/26/19 Page 21 of 25



                                        COUNT 3

                                     ESA Violations

110. All previous paragraphs are incorporated by reference.

111. The ESA requires the Forest Service to ensure that the actions it takes will

      not jeopardize the survival of threatened grizzly bears. 16 U.S.C. §

      1536(a)(2). To meet this requirement, the Forest Service must consult with

      FWS about proposed actions that may adversely affect grizzly bears. Id.; 50

      C.F.R. §402.14(a). During such consultation, FWS must rationally

      determine whether the Forest Service’s action will jeopardize grizzly bear

      survival and recovery, based on a consideration of all relevant factors.

112. The Forest Service violates the ESA if it approves or implements an action

      in reliance on a legally flawed biological opinion or fails in its approval or

      implementation decision to discuss information that would undercut the

      biological opinion’s conclusions.

113. The December, 2018 amendments to the Helena Forest Plan weaken grizzly

      bear habitat protections by allowing unfettered road construction in

      occupied grizzly bear habitat without commensurate road obliteration. This

      is a significant departure from the Amendment 19 standards, which required

      that reclaimed roads could no longer function as a road.




                                             21
        Case 9:19-cv-00102-DWM Document 15 Filed 08/26/19 Page 22 of 25



114. The Biological Opinion on the amendments does not acknowledge or

      analyze these potential impacts to grizzly bears.

115. The Biological Opinion on the Willow Creek Project does not acknowledge

      or analyze these potential impacts to grizzly bears.

116. Helena National Forest Plan Standard NCDE-HNF Zone 1-STD-01 violates

      ESA because it allows “temporary” roads to proliferate on the landscape.

117. FWS failed to make a rational determination based on a consideration of all

      relevant factors whether the December, 2018 amendments will jeopardize

      the survival of grizzly bears and lynx on the Helena National Forest.

118. FWS failed to make a rational determination based on a consideration of all

      relevant factors whether the Willow Creek Project will jeopardize the

      survival of grizzly bears and lynx on the Helena National Forest.

119. The Willow Creek Project does not contribute to the recovery of lynx in

      designated lynx critical habitat, in violation of ESA.

120. The Biological Opinion for the December, 2018 amendments and

      amendments relying on that Biological Opinion are arbitrary, capricious,

      and not in accordance with law, and should be set aside pursuant to the ESA

      and APA.

121. The Biological Opinion for the Willow Creek Project and the Decision

      Memo relying on that Biological Opinion are arbitrary, capricious, and not



                                            22
         Case 9:19-cv-00102-DWM Document 15 Filed 08/26/19 Page 23 of 25



      in accordance with law, and should be set aside pursuant to the ESA and

      APA.

                                        COUNT 4

                                     ESA Violations

122. All previous paragraphs are incorporated by reference.

123. The ESA requires the Forest Service and FWS to consider the direct and

      indirect effects of an action on a listed species and designated critical

      habitat, together with the effects that are interrelated and interdependent

      upon that action. 50 CFR §402.02.

124. The Willow Creek Project Area has resident Canada lynx and resident

      grizzly bears, both listed for protection under the ESA.

125. Timber management projects approved under 16 USC §6951a and 16 USC

      §6951b are proliferating on the landscape in occupied grizzly bear and

      Canada lynx habitat, including designated lynx critical habitat.

126. These various Farm Bill projects are interrelated. ESA requires that the

      direct and indirect effects of these various Farm Bill projects must be

      analyzed and added to the environmental baseline.

127. Federal Defendants have failed to analyze and consider the direct and

      indirect effects of the Willow Creek project and its interrelated projects on

      grizzly bear, lynx, and lynx critical habitat, in violation of ESA.



                                             23
  Case 9:19-cv-00102-DWM Document 15 Filed 08/26/19 Page 24 of 25



                        VIII. RELIEF REQUESTED

For all of the above-stated reasons, Plaintiffs request that this Court award

the following relief:

A. Declare that the Willow Creek Project and the 2018 amendments to the

Helena Forest Plan, as approved, violate the law as alleged above;

B. Vacate the decisions and remand to the agencies until such time as the

agencies demonstrate to this Court that they have adequately complied with

the law;

C. Set aside the Willow Creek Project Decision Memorandum and

Categorical Exclusion and enjoin implementation of the Willow Creek

Project;

D. Set aside and vacate relevant and appropriate portions of the December,

2018 amendments to the Helena Forest Plan pending compliance with law;

E. Set aside and vacate the Biological Opinion for the Willow Creek Project

and the December, 2018 amendments to the Helena Forest Plan;

C. Award Plaintiffs their costs, expenses, expert witness fees, and

reasonable attorney fees; and

F. Grant Plaintiffs any such further relief as may be just, proper, and

equitable.




                                      24
  Case 9:19-cv-00102-DWM Document 15 Filed 08/26/19 Page 25 of 25



Respectfully submitted this 26th day of August, 2019.

                               Kristine Akland
                               AKLAND LAW FIRM, PLLC

                               Rebecca K. Smith
                               PUBLIC INTEREST DEFENSE CENTER,
                               PC

                               /s/Timothy M. Bechtold
                               BECHTOLD LAW FIRM, PLLC


                               Attorneys for Plaintiffs




                                    25
